            Case 1:20-cv-00287-DAD-EPG Document 14 Filed 01/25/21 Page 1 of 2



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7
     JOHN W. WILLIAMS,                                      Case No. 1:20-cv-00287-DAD-EPG (PC)
 8
                   Plaintiff,
 9                                                          ORDER GRANTING PLAINTIFF’S
           v.                                               REQUEST TO REFUND $400 TO
10                                                          PLAINTIFF’S MOTHER AND VACATING
     M. SAMBOA, et al.,                                     ORDER DIRECTING CLERK TO REFUND
11                                                          FILING FEE TO PLAINTIFF
                   Defendants.
12                                                          (ECF No. 13).
13

14           John W. Williams (“Plaintiff”) is a state prisoner proceeding pro se. This action was
15   dismissed without prejudice on June 18, 2020, due to Plaintiff’s failure to pay the filing fee.
16   (ECF Nos. 9 & 10). On December 18, 2020, the Court received a $400 payment from Plaintiff.
17   On January 11, 2021, the Court directed the Clerk of Court to refund the $400 filing fee to
18   Plaintiff. (ECF No. 11).
19           On January 22, 2021, Plaintiff filed objections to the Court’s order and what the Court
20   construes as a motion. (ECF Nos. 12 & 13). Plaintiff alleges that, on December 18, 2020, the
21   Court received a $400 money order from Plaintiff’s mother, along with a civil rights complaint.
22   Plaintiff appears to ask the Court to either attribute the filing fee to the correct case or for the
23   payment to be returned to his mother instead of him.
24           To begin, the Court notes that it did not receive a civil rights complaint from Plaintiff
25   on or around December 18, 2020. Plaintiff appears to assert that the Court received the
26   complaint and assigned Case No. 1:20-cv-00287 to it, but this is not so. While the Court did
27   receive Plaintiff’s payment on December 18, 2020, a review of this Court’s docket and Court
28

                                                        1
            Case 1:20-cv-00287-DAD-EPG Document 14 Filed 01/25/21 Page 2 of 2



 1   records indicate that the Court did not receive a new complaint from Plaintiff on or around
 2   December 18, 2020. As it appears that Plaintiff has not filed a new case, the Court cannot
 3   attribute the filing fee to that case.
 4           However, as it appears that it was Plaintiff’s mother who sent the money order, the
 5   Court will vacate its prior order and direct the Clerk of Court to refund the $400 to Plaintiff’s
 6   mother instead of Plaintiff.
 7           The Court notes that nothing in this order prevents Plaintiff from filing (or re-filing) his
 8   complaint along with the $402 filing fee.
 9           Accordingly, IT IS HEREBY ORDERED that:
10                1. The Order Directing Clerk to Refund Filing Fee issued on January 11, 2021, is
11                   VACATED;
12                2. The Clerk of Court is directed to refund the $400 received on December 18,
13                   2020, to: Flora Lee, 7301 Crenshaw Blvd., #305, Los Angeles, California,
14                   90043; and
15                3. The Clerk of Court is directed to serve a copy of this order on the Financial
16                   Department, U.S. District Court, Eastern District of California.
17
     IT IS SO ORDERED.
18

19
         Dated:     January 25, 2021                            /s/
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                                      2
